
	
		I
		111th CONGRESS
		2d Session
		H. R. 5674
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Costa introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to require reductions in
		  mercury emissions from electric utility steam generating units, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mercury Reduction and Energy Security
			 Act of 2010.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)The Environmental
			 Protection Agency (EPA) was required by the terms of the Clean
			 Air Act Amendments of 1990 and a 1998 consent agreement to determine whether
			 regulation of mercury from electric utility steam generating units under
			 section 112 of the Clean Air Act was appropriate and necessary.
				(2)In a December
			 2000, regulatory finding, the EPA concluded that regulation of mercury from
			 electric utility steam generating units was appropriate and necessary.
				(3)In 2005, the EPA
			 withdrew its 2000 regulatory finding in favor of a national cap-and-trade
			 system for mercury emissions from electric utility steam generating units, the
			 Clean Air Mercury Rule (CAMR).
				(4)CAMR was
			 subsequently challenged in petitions for review filed by 17 States.
				(5)The United States
			 Court of Appeals for the District of Columbia Circuit vacated the rule on
			 February 8, 2008, finding that once the EPA had listed electric utility steam
			 generating units as a source of hazardous air pollutants, it was required by
			 law to proceed with Maximum Achievable Control Technology (MACT)
			 regulations under section 112 of the Clean Air Act unless it delisted the
			 source category, under procedures set forth in section 112(c)(9).
				(6)Mercury control
			 technologies for coal-fired electric utility steam generating units have
			 advanced rapidly in the last few years.
				(b)PurposeThe
			 purpose of this Act is to protect public health and welfare, and the
			 environment, through mercury emission reductions from electric utility steam
			 generating units.
			3.Mercury emission
			 reductionsThe Clean Air Act
			 (42 U.S.C. 7401 et seq.) is amended by adding at the end the following new
			 title:
			
				VIIMercury
				Reductions
					701.DefinitionsIn this title:
						(1)Affected
				unitThe term affected unit means a coal-fired
				electric steam generating unit (including a cogeneration unit) that—
							(A)has a nameplate
				capacity greater than 25 megawatts; and
							(B)generates
				electricity for sale.
							(2)Cogeneration
				unitThe term cogeneration unit means a stationary,
				coal-fired boiler or a stationary, coal-fired combustion turbine having
				equipment used to produce electricity and useful thermal energy for industrial,
				commercial, heating, or cooling purposes through the sequential use of energy
				that produces during the 12-month period starting on the date the unit first
				produces electricity and during any calendar year after which the unit first
				produces electricity—
							(A)for a
				topping-cycle cogeneration unit—
								(i)useful thermal
				energy not less than 5 percent of total energy output; and
								(ii)useful power
				that, when added to one-half of useful thermal energy produced, is not less
				than—
									(I)42.5 percent of
				total energy input if useful thermal energy produced is 15 percent or more of
				total energy output; or
									(II)45 percent of
				total energy input if useful thermal energy produced is less than 15 percent of
				total energy output; and
									(B)for a
				bottoming-cycle cogeneration unit, useful power not less than 45 percent of
				total energy input.
							(3)Inlet
				mercuryThe term inlet mercury means the quantity of
				mercury found—
							(A)in the as-fired
				coal used by an affected unit; or
							(B)for an affected
				unit using coal that is subjected to an advanced coal cleaning technology, in
				the as-mined coal used by the affected unit.
							702.Mercury
				reduction program
						(a)Annual
				limitation for affected unitsExcept as provided in subsection
				(f), an affected unit in operation before or after the date of enactment of
				this title shall be subject to the following emission limitations on an annual
				average calendar year basis with respect to mercury:
							(1)Calendar years
				2012 through 2014For the
				period beginning on January 1, 2012, and ending on December 31, 2014, the less
				stringent limitation of the following (calculated on a one-year rolling
				average):
								(A)80 percent capture of inlet mercury.
								(B)An emission rate
				of 1.60 pounds of mercury per trillion British thermal units of input coal.
								(2)Calendar year
				2015 and thereafterFor
				calendar year 2015 and each calendar year thereafter, the less stringent
				limitation of the following (calculated on a one-year rolling average):
								(A)90 percent capture
				of inlet mercury.
								(B)An emission rate
				of 0.80 pounds of mercury per trillion British thermal units of input coal.
								(b)Averaging across
				units within a facility or state(1)An owner or operator of
				more than one affected unit at a single facility may demonstrate compliance
				with the applicable annual average emission limitations under subsection (a) by
				averaging emissions from all affected units at that facility, weighted by total
				input coal British thermal units.
							(2)An owner or operator of more than one
				affected unit or units within a State may demonstrate compliance with the
				applicable annual average emission limitations under subsection (a) by
				averaging emissions from all affected units owned or operated by that owner or
				operator within such State, weighted by total input coal British thermal units,
				if all affected units are owned or operated by the same entity.
							(3)If an affected unit is owned or
				operated by more than one entity, the State in which the affected unit is
				located shall allocate to each such owner or operator an appropriate portion of
				the generation from the affected unit for purposes of averaging emissions
				pursuant to paragraph (1) or (2).
							(c)Reference
				methods for measuring mercury emissions(1)The owner or operator of
				an affected unit shall use any of the following methods as a reference method
				to calibrate the instruments used to measure the mercury concentration in
				emissions from affected units:
								(A)ASTM D6784–02,
				Standard Test Method for Elemental, Oxidized, Particle-Bound and Total
				Mercury in Flue Gas Generated from Coal-Fired Stationary Sources
				(Ontario Hydro Method).
								(B)40 C.F.R. Part 60,
				Appendix A–8, Method 29, Determination of Metals Emissions from
				Stationary Sources.
								(C)40 C.F.R. Part 60,
				Appendix A–8, Method 30A, Determination of Total Vapor Phase Mercury
				Emissions from Stationary Sources (Instrumental Analyzer
				Procedure).
								(D)40 C.F.R. Part 60,
				Appendix A–8, Method 30B, Determination of Total Vapor Phase Mercury
				Emissions from Coal-Fired Combustion Sources Using Carbon Sorbent
				Traps.
								(2)The Administrator may revise or
				supplement the list of permitted methods set forth in paragraph (1) to reflect
				improvements or other developments in the measurement of mercury emissions from
				coal-fired electric steam generating units.
							(d)Monitoring
				system(1)The
				owner or operator of an affected unit shall install and operate a continuous
				emissions monitoring system (CEMS) to measure the quantity of mercury that is
				emitted from each affected unit.
							(2)For purposes of complying with
				paragraph (1), the owner or operator of an affected unit may use—
								(A)any CEMS that meets the requirements
				in Performance Specification 12A (PS–12A), Specifications and Test
				Procedures for Total Vapor-Phase Mercury Continuous Monitoring Systems in
				Stationary Sources;
								(B)a mercury concentration CEMS that
				meets the requirements of 40 C.F.R. Part 75; or
								(C)a sorbent trap monitoring system that
				meets the requirements of 40 C.F.R. 75.15 and 40 C.F.R. Part 75, Appendix K,
				Quality Assurance and Operating Procedures for Sorbent Trap Monitoring
				Systems;
								(3)The Administrator
				may revise or supplement the list of permitted monitoring systems set forth in
				paragraph (2) to reflect improvements or other developments in mercury
				emissions reduction technologies and mercury emissions monitoring
				systems.
							(e)Excess
				emissions(1)Except as provided in subsection (f), the
				owner or operator of an affected unit that emits mercury in excess of the
				applicable annual average emission limitation under subsection (a) shall pay an
				excess emissions penalty determined under paragraph (2).
							(2)The excess emissions penalty for
				mercury shall be an amount equal to $50,000 for each pound of mercury emitted
				in excess of the applicable annual average emission limitation under subsection
				(a). Such penalty shall be prorated for each fraction of a pound.
							(f)Best
				practices(1)Effective, January 1, 2015, if the owner or
				operator of any affected unit fails to achieve the annual average emission
				limitation under subsection (a)(2), such owner or operator may notify the
				Administrator of such failure prior to March 1, 2015, and request an alternate
				emissions limitation for mercury with respect to such affected unit. Such owner
				or operator shall submit to the Administrator mercury emissions data measured
				by a CEMS that complies with subsection (d) for evaluation. If the
				Administrator determines that such owner or operator has properly installed and
				operated such CEMS and control technology designed to achieve such annual
				average emission limitation and is unable to meet such limitation, the
				Administrator may, not later than April 1, 2016, establish an alternate
				emissions limitation for mercury with respect to such affected unit based on
				the optimal performance of properly installed and operated control technology.
							(2)With respect to any affected unit,
				for any year for which an alternate emissions limitation for mercury is in
				place for such affected unit, the Administrator may review such alternate
				emissions limitation and impose a more stringent emissions limitation for
				mercury for the subsequent year based on new data regarding the demonstrated
				control capabilities of the type of control technology installed and operated
				at such affected unit.
							(3)(A)Except as provided in
				subparagraph (B), an owner or operator of an affected unit failing to achieve
				the annual average emission limitation under subsection (a)(2) that notifies
				the Administrator of such failure and requests and alternate emissions
				limitation for mercury pursuant to paragraph (1) shall be considered in
				compliance with this section (and not subject to any excess emissions penalty)
				for the period beginning on January 1, 2015, and ending on the date such an
				alternate emissions limitation is implemented.
								(B)An owner or operator described in
				subparagraph (A) shall pay an excess emissions penalty, as determined under
				subsection (e)(2), for the period described in such subparagraph, if such owner
				or operator operates or maintains the affected unit, including any associated
				air pollution control equipment, in a manner that is inconsistent with good air
				pollution control practices for the minimization of mercury emissions, as
				determined by the Administrator. In determining whether the owner or operator
				of the affected unit operates and maintains the affected unit in a manner that
				is consistent with good air pollution control practices for the minimization of
				mercury emissions, the Administrator may review the emissions monitoring data
				and operating and maintenance procedures of the affected unit and may inspect
				the affected unit.
								(4)(A)With respect to any
				affected unit for which an alternate emissions limitation for mercury is in
				place under this subsection, the owner or operator of such affected unit that
				emits mercury in excess of such alternate emissions limitation shall pay an
				excess emissions penalty determined under subparagraph (B).
								(B)The excess emissions penalty for
				mercury for an owner or operator of an affected unit described in subparagraph
				(A) shall be an amount equal to $50,000 for each pound of mercury emitted in
				excess of the alternate emissions limitation for mercury in place for such
				affected unit. Such penalty shall be prorated for each fraction of a
				pound.
								(g)Sole limitation
				on mercuryThis title shall apply the sole emission standard or
				limitation under this Act with regard to the emission of mercury from electric
				utility steam generating units and shall supersede any other such requirement
				under section 112 or any other provision of this Act.
						(h)Relationship to
				other lawExcept as otherwise specifically provided in this
				title, nothing in this title precludes a State or political subdivision of a
				State from adopting or enforcing any additional requirements for the control or
				abatement of mercury emissions, except that no State or political subdivision
				thereof shall adopt or attempt to enforce any standard relating to the
				reduction or control of mercury emissions from electric utility steam
				generating units that is less stringent than the standards provided in this
				title.
						.
		
